                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-551-RJC-DCK

 Q.E.D. ENVIRONMENTAL SYSTEMS, INC.,                 )
                                                     )
                Plaintiff,                           )
                                                     )
    v.                                               )       ORDER
                                                     )
 PUMPONE ENVIRONMENTAL LLC,                          )
                                                     )
                Defendant(s).                        )
                                                     )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 7) filed by Craig Killen, concerning Emily E. Niles on October

30, 2019.    Emily E. Niles seeks to appear as counsel pro hac vice for Plaintiff Q.E.D.

Environmental Systems Inc.      Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 7) is GRANTED. Emily E. Niles is

hereby admitted pro hac vice to represent Plaintiff Q.E.D. Environmental Systems Inc.

         SO ORDERED.


                                           Signed: October 30, 2019
